IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 RAYMOND TAFT,                               : No. 19 WM 2018
                                             :
                        Petitioner           :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 COMMONWEALTH OF PENNSYLVANIA,               :
 COURT OF COMMON PLEAS OF                    :
 WARREN COUNTY,                              :
                                             :
                        Respondent           :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid

representation is not permissible). The Prothonotary is DIRECTED to forward the filings

to counsel of record.